EXHIBIT 10.1





ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT




1. AMENDMENT NUMBER:
    2

2.  CONTRACT NO.:
     YH09-0001-07

3.  EFFECTIVE DATE OF CONTRACT:
     January 15, 2009

4.  PROGRAM:
     DHCM - ACUTE


5. CONTRACTOR’S NAME AND ADDRESS:



VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, Arizona  85020


6. PURPOSE OF AMENDMENT:  To amend Section D.



7.

 

THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

 

 

 

 

 

 

 

 

 

A.

Added to Paragraph 58, Coordination of Benefits, the following language to the
end of the paragraph:



AHCCCS has developed a process and agreement with Blue Cross Blue Shield of
Arizona (BCBSAZ) to receive both historic and current BCBSAZ coverage data



Based on this information, AHCCCS will be submitting claims on behalf of AHCCCS
Contractors for services reimbursed for dates of services 1/15/06 through
3/31/08. From the monies recovered, AHCCCS will disburse 50% to the Contractor
and 50% to the Agency for recoveries of non-TWG, non-PPC, non-Reinsurance
related claims. For these claims, AHCCCS will withhold 12% of the disbursement
to the Contractor to compensate the vendor recovering the funds. AHCCCS will
retain 100% of any BCBSAZ recoveries related to PPC, TWG and Reinsurance-related
claims The Contractor is restricted from recouping any funds for BCBSAZ
liability for the period of 1/15/06- 3/31/08. However, the Contractor is
responsible for coordination of benefits from 4/1/08 forward.

 

By signing this contract, the Contractor is agreeing to the terms of the
contract.

 

NOTE:  Please sign and date all copies and then return one executed original
to:                   Mark Held
                                                                                                                               
Sr. Procurement Specialist
                                                                                                                               
AHCCCS Contracts
                                                                                                                               
701 E. Jefferson St., MD 5700
                                                                                                                               
Phoenix, AZ  85034

 

8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

 

 

 

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT



9.  SIGNATURE OF AUTHORIZED REPRESENTATIVE:

 

10.  SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

     /a/ Nancy Novick

 

       /s/ Michael Veit

 

 

 

TYPED NAME:        NANCY NOVICK

 

MICHAEL VEIT

TITLE:                    CHIEF EXECUTIVE OFFICER

 

CONTRACTS & PURCHASING ADMINISTRATOR

DATE:                     1/16/09

 

DATE:     JAN 12, 2009

